

Exhibit 10.1



EMPLOYMENT AGREEMENT



THIS EMPLOYMENT AGREEMENT is entered into as of the 23 day of June, 2008, by and
between  Steven Radt (the "EMPLOYEE") and Delaware American Motorcycles, Inc.
and Hybrid Dynamics Corporation (jointly the “EMPLOYER").

WITNESSETH, that in consideration of the mutual promises and consideration set
forth herein, the parties hereto agree as follows:

I.          EMPLOYMENT
EMPLOYER employs EMPLOYEE, and EMPLOYEE accepts employment with EMPLOYER, on the
terms and conditions set forth in this Agreement.

II.        TERM OF EMPLOYMENT
This Agreement shall be effective on July 15, 2008, (the “Effective Date”) and
shall continue in full force and effect until terminated by either party in
accordance with the following provisions:

(a)        During the first year of this Agreement, neither party may terminate
this Agreement other than for Gross Neglect of Duties (as defined below); and

(b)        At any time after the first year, this Agreement may be terminated
only for Good Cause (as defined below).

Termination of this Agreement shall be made by providing two (2) weeks’ written
notice to the other party of a party’s intent to terminate; provided that if
EMPLOYEE terminates this Agreement, EMPLOYER may at its option require EMPLOYEE
to immediately vacate EMPLOYER’s premises without affecting EMPLOYEE’s rights to
receive compensation during said 2-week notice period.

For purposes hereof, the term “Gross Neglect of Duties” shall mean (i)
EMPLOYEE’s abandoning of his job duties for a period exceeding one (1) week
(other than by reason of vacation or approved leave of absence or (ii) EMPLOYEE
engaging in any act of dishonesty or moral turpitude which causes or results in
adverse economic or financial consequences to the EMPLOYER (including, but not
limited to, theft, embezzlement, conversion or similar taking of EMPLOYER’s
funds or assets, fraud involving EMPLOYER’s business, engaging in bribery or
kick-back schemes with EMPLOYER’s customers, government officials or the like,
and similar such practices).

For purposes hereof, the term “Good Cause” shall mean (i) an act which would
constitute Gross Neglect of Duties, (ii) gross negligence in the performance of
EMPLOYER’s duties (defined as conduct or lack of conduct which is devoid of the
slightest amount of care and diligence), (iii) unauthorized and non-arm’s length
self-dealing with the Company, (iv) any act of moral turpitude which could cause
disrepute to the EMPLOYER even though not affecting EMPLOYER’s economic or
financial condition, EMPLOYEE’s absence from work for any reason whatsoever
(including illness or any other incapacity) for more than four (4)




--------------------------------------------------------------------------------

 

consecutive weeks or (vi) any violation of the EMPLOYER’s policies and
procedures as may be adopted by EMPLOYER from time to time, if such violation
expressly provides for termination of employment in such policies and
procedures.

III.       DUTIES
EMPLOYEE shall be employed as the General Manager of the EMPLOYER and shall
perform such tasks and duties as may be assigned by EMPLOYER from time to time. 
At all times EMPLOYEE shall follow all of EMPLOYER's legal instructions and
directions and shall abide by all of EMPLOYER's rules and procedures in force
from time to time while employed.  EMPLOYEE shall devote his full time,
attention, skill and efforts to the tasks and duties assigned by EMPLOYER. 
Without the prior written consent of EMPLOYER, EMPLOYEE shall not provide
services, for compensation, to any other person or business entity while
employed by EMPLOYER.

IV.       COMPENSATION
(A)       Base Compensation.  As compensation for all services to be rendered by
EMPLOYEE to EMPLOYER, EMPLOYEE shall be paid a salary at the rate of One Hundred
Eight Thousand Dollars ($108,000) per annum.  Said salary shall be payable in
accordance with EMPLOYER's standard procedures. EMPLOYER shall withhold from any
amounts payable as compensation all federal, state, municipal or other taxes as
are required by any law, regulation or ruling.

(B)       EMPLOYEE understands and agrees that EMPLOYEE's salary may be adjusted
by EMPLOYER prospectively, and at its sole discretion from time to time, without
affecting the remaining terms of this Agreement.

(C)       EMPLOYEE understands and agrees that any other compensation that may
be paid to EMPLOYEE for services rendered, or to be rendered, (whether by way of
any incentive payment, opportunity to acquire stock or any other form of
additional compensation) shall rest in the sole discretion of EMPLOYER.

V.        REIMBURSEMENT FOR EXPENSES.     EMPLOYEE may incur reasonable business
expenses for performing his duties hereunder and promoting the business of
EMPLOYER; provided, however, that any expense (or group of expenses regarding
the same matter) in excess of Five Hundred Dollars ($500.00) must first be
pre-approved by EMPLOYER.  EMPLOYEE shall maintain receipts for all such
business expenses and shall submit an itemization of business expenses incurred,
together with any receipts so maintained, to EMPLOYER within thirty (30) days
after incurring said expense, and EMPLOYER agrees to fully reimburse EMPLOYEE
for all permitted and pre-approved expenses within two (2) weeks of submission
of said expense report. 

VI.       BENEFITS.       EMPLOYEE shall be entitled to participate in all group
insurance, qualified pension, hospitalization, medical health and accident,
disability or similar plans or programs which EMPLOYER regularly offers to
employees similarly situated to EMPLOYEE.  In the event that any such benefit
EMPLOYER provides from time to time is discontinued for any reason, EMPLOYEE
acknowledges and agrees that he will thereafter have no further right to such
benefit.




--------------------------------------------------------------------------------

 

VII.     VACATION; DAYS OFF.     EMPLOYEE shall be entitled to paid vacation of 
three  weeks per calendar year during the first year of this Agreement, and
shall be entitled to an additional one (1) week vacation for each additional
year during which EMPLOYEE is employed hereunder, not to exceed eight (8) weeks
per annum.  EMPLOYEE shall additionally be entitled to two (2) weeks time off
during each calendar year, with pay, for any reason whatsoever, which shall be
used for sick-time, personal time off or any other reason desired by EMPLOYEE. 
EMPLOYEE shall also be entitled to time off, with pay, for all holidays approved
by the EMPLOYER for all employees, as determined from time to time by EMPLOYER.

All time off (including vacation, sick time, holidays, etc.) which are not used
as of December 31 each year shall expire and may not be accumulated and used in
subsequent years, and EMPLOYEE shall not be entitled to any compensation for any
such unused time off.

VIII.    PROPERTY RIGHTS; DUTY TO DISCLOSE
EMPLOYEE hereby acknowledges and agrees to be bound by the provisions of the
EMPLOYER's "Non-Disclosure/Assignment Agreement" and “Code of Ethics” attached
hereto as Exhibits A and B and made a part hereof by this reference as though
set forth in full herein. The provisions of Exhibit A and B shall survive any
termination of this Agreement.

IX.       NONSOLICITATION OF EMPLOYEES
EMPLOYEE specifically agrees that during the term of this Agreement and for a
period of one (1) year thereafter, EMPLOYEE shall not, directly or indirectly,
either for himself or for any other person, firm, corporation or other legal
entity, solicit any then employee of EMPLOYER to leave the employment of
EMPLOYER.

X.        NO ASSIGNMENT
This Agreement may not be assigned by EMPLOYEE without the written consent of
EMPLOYER.  This Agreement shall be binding on the heirs, executors,
administrators, personal representatives, successors and assigns of EMPLOYEE and
EMPLOYER.

XI.       GOVERNING LAW
This Agreement shall be governed by and construed and enforced in accordance
with and subject to the laws of the State where the EMPLOYEE was principally
rendering services for EMPLOYER.

XII.     NOTICES
All notices or other communications provided for by this Agreement shall be made
in writing and shall be deemed properly delivered when (i) delivered personally
or (ii) by the mailing of such notice by registered or certified mail, postage
prepaid, to the parties at the addresses set forth on the signature page of this
Agreement (or to such other address as one party designates to the other in
writing).

XIII.    ENTIRE AGREEMENT AND WAIVER
This Agreement is the entire agreement between the parties relating to
EMPLOYEE's employment.  It supersedes all prior agreements, arrangements,
negotiations and understandings related thereto.  No waiver of any term,
provision or condition of this Agreement shall be




--------------------------------------------------------------------------------

 

deemed to be, or shall constitute, a waiver of any other term, provision or
condition herein, whether or not similar.  No such waiver shall be binding
unless in writing and signed by the waiving party.

XIV.    AMENDMENTS
No supplement, modification or amendment of any term, provision or condition of
this Agreement shall be binding or enforceable unless evidenced in writing
executed by the parties hereto.

XV.      COUNTERPARTS
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

XVI.    REFORMATION/SEVERABILITY
If any provision of this Agreement is declared invalid by any tribunal, then
such provision shall be deemed automatically adjusted to the minimum extent
necessary to conform to the requirements for validity as declared at such time
and, as so adjusted, shall be deemed a provision of this Agreement as though
originally included herein.  In the event that the provision invalidated is of
such a nature that it cannot be so adjusted, the provision shall be deemed
deleted from this Agreement as though such provision had never been included
herein.  In either case, the remaining provisions of this Agreement shall remain
in effect.

After carefully reading and considering the foregoing provisions and Exhibit A,
EMPLOYEE has voluntarily executed this Agreement and EMPLOYER has caused its
duly authorized representative to execute this Agreement, as of the date first
above written.








EMPLOYER



EMPLOYEE

Delaware American Motorcycles, Inc.









/s/ STEVEN RADT                                

By: /s/ MARK S. KLEIN



Print Name:  Steven Radt

Print Name: Mark S. Klein





Print Title: President





  

Hybrid Dynamics Corporation



221 Willow Ave., Apt. 1L                       





Address

  

By:  /s/ MARK S. KLEIN



Hoboken,           NJ                  07030    

Print Name: Mark S. Klein



City                   State                Zip

Print Title: President












--------------------------------------------------------------------------------

 

EXHIBIT A



NON-DISCLOSURE/ASSIGNMENT AGREEMENT



STEVEN RADT ("EMPLOYEE") is employed, or is being hired, by DELAWARE AMERICAN
MOTORS, INC. and HYBRID DYNAMICS CORPORATION (collectively the “COMPANY") and
may learn, or has learned, information which the COMPANY keeps secret from its
competitors and others.  As a condition of employment or continued employment,
EMPLOYEE agrees to the terms of this Agreement.

I.        PROPRIETARY INFORMATION DEFINED
The Term "Proprietary Information" means the following classes of information
relating to the COMPANY's business:

(A)     Trade secrets and other proprietary and confidential information which
are owned by the COMPANY and which have to do with:


> (1)     the operation of the COMPANY's business, consisting, for example, and
> not intending to be inclusive, of its lists or other identifications of
> clients or prospective clients of the COMPANY  (and key individuals employed
> or engaged by such clients or prospective clients), the nature and type of
> services rendered to such clients (or proposed to be rendered to prospective
> clients), fees charged or to be charged, proposals, inventions, methodologies,
> algorithms, formulae, processes, compilations of information, form and content
> of data bases, designs, drawings, models, equipment, results of research
> proposals, job notes, reports, records, specifications, software, firmware and
> procedures used in, or related to, the COMPANY's products; and
> 
> (2)     the COMPANY's relations with its employees, including without
> limitation, salaries, job classifications and skill levels;

(B)     Financial, sales and marketing data compiled by the COMPANY as well as
the COMPANY's financial, sales and marketing plans and strategies, customer
lists and non-public pricing;

(C)     All ideas, concepts, information and written material about a client
disclosed to EMPLOYEE by the COMPANY, or acquired from a client of the COMPANY,
and all financial, accounting, statistical, personnel and business data and
plans of clients, are and shall remain the sole and exclusive property and
proprietary information of the COMPANY, or said client;

(D)     Any other information designated by the COMPANY to be confidential,
secret and/or proprietary.

II.       OBLIGATION TO KEEP CONFIDENTIAL
EMPLOYEE acknowledges and agrees that all Proprietary Information that comes
into EMPLOYEE's possession (including any information originated or developed by




--------------------------------------------------------------------------------

 

EMPLOYEE while employed by the COMPANY) is secret and is the exclusive property
of the COMPANY.  EMPLOYEE agrees to use the Proprietary Information only in
connection with EMPLOYEE's work for the COMPANY.  EMPLOYEE agrees, while
employed with the COMPANY and thereafter, to hold the Proprietary Information in
confidence and agrees not to disclose or reveal, in any matter, any
ProprietaryInformation to any person or entity.

III.      RETURN OF INFORMATION
EMPLOYEE agrees, upon request of the COMPANY or upon leaving the employ of the
COMPANY, to return promptly to the COMPANY the original and all copies of any
documents, reports, notes or other materials incorporating or reflecting, in any
way, any Proprietary Information in the possession or under the control of
EMPLOYEE.

IV.      INVENTION BELONGS TO THE COMPANY
EMPLOYEE acknowledges and agrees that any inventions, discoveries, or
improvements which EMPLOYEE may conceive or make from the date this agreement
and continuing throughout the EMPLOYEE's employment with the COMPANY, whether
made individually or jointly with others, which:


> (1)     relate or pertain to, or are in any way connected with, the systems,
> products, apparatus or methods utilized, or are the subject of research or
> development (actual or anticipated) by the COMPANY: or
> 
> (2)     utilize equipment, supplies, facilities or Proprietary Information
> belonging to the COMPANY (collectively the "Inventions") shall be the sole
> exclusive property of the COMPANY and the Inventions shall be deemed to be
> works for hire.

(A)     EMPLOYEE agrees to make prompt and full disclosure to the COMPANY of all
inventions, discoveries or improvements made by EMPLOYEE during the term of the
Agreement, solely or jointly with others, whether or not such invention,
discovery or improvement will actually become the property of the COMPANY
pursuant to this Agreement.  EMPLOYEE agrees to make such disclosures with the
understanding and the agreement of the COMPANY that, as to any invention,
discovery or improvement to which the COMPANY is not entitled, the COMPANY and
that such disclosed will be received and held strictly in confidence by the
COMPANY and that such disclosure is for the sole purpose of determining whether
or not rights to such invention, discovery or improvement is the property of the
COMPANY.

(B)     To the extent EMPLOYEE would be deemed to be an owner of any of the
rights in the Invention, EMPLOYEE hereby assigns to the COMPANY all such rights
in the Inventions.  EMPLOYEE hereby agrees to execute and sign any and all
applications, assignments or other instruments which the COMPANY may deem
necessary in order to enable it, at its expense, to apply for, prosecute and
obtain Letters of Patent, trademarks, copyright or other legal protections in
the United States or foreign countries for the Intentions, or in order to assign
or convey to or vest in the COMPANY the sole and exclusive right, title and
interest in and to the Inventions.

(C)     The obligations contained in this Paragraph 4, except for the
requirements as to disclosure, do not apply to any rights EMPLOYEE may have
acquired in connection with an




--------------------------------------------------------------------------------

 

invention, discovery or improvement for which no equipment, supplies, facility
or trade secret information of the COMPANY was used and which was developed
entirely on the EMPLOYEE's own time, and provided that such invention, discovery
or improvement does not: (i) relate directly or indirectly to the business of
the COMPANY or to the COMPANY's actual or demonstrable anticipated research or
development; and (ii) result from any work performed by EMPLOYEE for, or on
behalf of, the COMPANY.

V.      INJUNCTIVE RELIEF
EMPLOYEE acknowledges and agrees that, because any use or disclosure of the
COMPANY's Proprietary Information other than for the COMPANY's benefit and
without the COMPANY's prior written consent would cause irreparable injury to
the COMPANY, in addition to any other remedies available, will be entitled to
obtain an injunction to enforce the provisions of this Agreement.

VI.     REFORMATION/SEVERABILITY
If any provision of this agreement is declared invalid by any tribunal, then
such provision shall be deemed automatically adjusted to the minimum extent
necessary to conform to the requirements for validity as declared at such time
and, as so adjusted, shall be deemed a provision of this Agreement as though
originally included herein.  In the event that the provision invalidated is of
such a nature that it cannot be so adjusted, the provision shall be deemed
deleted from this Agreement as though such provision had never been included
herein.  In either case, the remaining provisions of this Agreement shall remain
in effect.

NOTE:  POLICY STATEMENT AGAINST THE USE OF TRADE SECRETS OF OTHERS.

It is the practice and policy of COMPANY not to use the trade secrets of
others.  Thus, EMPLOYEE should not use any information which any prior employer
identified specifically as a trade secret or as Proprietary Information. 
However, EMPLOYEE is not required to maintain the confidentiality of any
information which is:


> (1)     known to EMPLOYEE prior to the disclosure by the prior employer; or
> 
> (2)     known, or becomes known, to third parties knowledgeable in the
> industry without the fault or negligence of EMPLOYEE; or
> 
> (3)     subsequently rightly received from a third party without restrictions
> regarding the secrecy or confidentiality; or
> 
> (4)     independently developed by EMPLOYEE or by EMPLOYEE without recourse
>  to the "trade secret" of another; or
> 
> (5)     furnished by a prior employer to a third party without restriction or
> obligation to maintain the secrecy or the confidentiality of such information;
> or
> 
> (6)     approved for release by the owner of the "trade secret" information.





Signature page follows


--------------------------------------------------------------------------------

 

I acknowledge that I have read and understood the above terms and conditions and
agree to be bound thereby.  In addition, I acknowledge a receipt of a copy of
this Agreement.




/s/ STEVEN RADT                                         



June ___, 2008                

Signature



Date


Steven Radt                                                     





Print Name






221 Willow Ave., Apt. 1L                               



____________________

Address



Telephone


Hoboken,           NJ                  07030            



____________________

City                   State                Zip



Fax






















--------------------------------------------------------------------------------